         Case 1:17-cv-00076-KGB Document 42 Filed 05/04/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

LETICIA VILLARREAL
CAROLYN ARNETT                                                                      PLAINTIFFS


v.                               Case No. 1:16-cv-00163 KGB

KENNETH DEWITT, et al.                                                            DEFENDANTS

                                            ORDER

       Before the Court is plaintiff Carolyn Arnett’s unopposed motion to voluntarily dismiss

without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2) (Dkt. No. 64). Ms. Arnett

wishes to voluntarily dismiss the instant lawsuit (Id., ¶ 5). She represents that defendants will

suffer no prejudice from a voluntary dismissal (Id.). Ms. Arnett also represents that defendants do

not oppose the motion (Dkt. No. 65, ¶ 4). For good cause shown, the Court grants the motion

(Dkt. No. 64). The Court dismisses without prejudice Ms. Arnett’s claims, with each party bearing

their own costs. Ms. Villarreal’s claims remain pending.

       It is so ordered this 4th day of May, 2020.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
